UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4826


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE GROVES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:94-cr-00097-F-1)


Submitted:   October 29, 2014               Decided:   November 7, 2014


Before WYNN and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF, WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.   Thomas G. Walker, United
States Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Seth
M. Wood, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a jury trial, Ricky Lee Groves was found

guilty of operating a continuing criminal enterprise (“CCE”), 21

U.S.C. § 848 (2012) (Count Two), using a firearm during a drug

trafficking crime, 18 U.S.C. § 924(c)(1) (2012) (Count Three);

and trading food stamps for cocaine base, 7 U.S.C. § 2024(b)

(2012) (Counts 61, 68-69, 71, 73).                  He was sentenced in 1995 to

life imprisonment on Count Two, sixty months’ imprisonment on

Counts 61, 68, 69, 71, 73 to run concurrently, and a consecutive

sixty-month sentence on Count Three, for a total of life plus

sixty months in prison.            On appeal, this Court affirmed Groves’

convictions      and    sentence.        United     States   v.   Groves,        1996 WL
346519 (4th Cir. June 25, 1996) (No. 95-5172).

               In July 2011, Groves filed the underlying 28 U.S.C.

§ 2241    (2012)       petition    seeking     to    set     aside     his   §    924(c)

conviction (Count Three) based on Watson v. United States, 552
U.S. 74 (2007) (holding that a person does not use a firearm

under 18 U.S.C. § 924(c)(1)(A) when he receives it in trade for

drugs).    The Government conceded that the conviction was infirm

but moved to dismiss the petition on other grounds.                          The court

granted Groves’ motion “to the extent that [he] seeks to vacate

his conviction and sentence in Count Three.”                           On October 7,

2013,    the    court    entered    an   amended     judgment     to    reflect     that



                                           2
Count Three had been vacated pursuant to § 2241.                                    The order

further read “No other changes made by the court.”

              On appeal, Groves contends that the district court,

without      acknowledging        its    authority      to    order       a    resentencing

hearing      on    the    remaining     convictions,         erroneously        entered     an

amended judgment reinstating a sentence that was imposed under a

now unconstitutional mandatory sentencing scheme.                          We affirm.

              The district court has broad and flexible power to

fashion an appropriate remedy in granting relief on collateral

review.      United States v. Hillary, 106 F.3d 1170, 1171 (4th Cir.

1997).       In United States v. Hadden, 475 F.3d 652, 661 (4th Cir.

2007), we explained that Hillary held only that the district

court is authorized to conduct a resentencing in awarding relief

under    §    2255,       not   that    the   district       court    is      required,     in

resolving         every    §    2255    motion     to   conduct       a       resentencing.

“First, the district court must determine whether the prisoner’s

sentence is unlawful on one of the specified grounds.”                                Id.   If

the   district       court      determines     that     the   sentence         is    unlawful

(e.g., it violates a federal law), the court “shall vacate and

set . . . aside” the sentence.                    Id.    As we observed, “the end

result of a successful § 2255 proceeding must be the vacatur of

the prisoner’s unlawful sentence . . . and one of the following:

(1) the prisoner’s release, (2) the grant of a future new trial

to the prisoner, (3) or a new sentence, be it imposed by (a) a

                                              3
resentencing or (b) a corrected sentence.”                        Id.      A district

court   need   not   actually      vacate      the   original      sentence       if    the

judgment has the “practical effect” of vacating the original

sentence.      Id. at 661 n.8.           In addition, the “new” sentence may

be the same as the original sentence.                Id. at 661 n.9.

            Here, in awarding collateral relief under § 2241, the

district court did not alter the sentencing terms imposed at

Groves’ original sentencing hearing.                  Rather, the court entered

an   amended    judgment     reflecting        vacatur    of     Groves’    conviction

under Count Three.         The district court’s order thus was entered

for the purpose of correcting the judgment, rather than imposing

a sentence following a resentencing.                  We conclude a sentencing

hearing was not required under these circumstances.                        See Hadden,
475 F.3d at 667 (“To ‘correct’ means to ‘make or set right.’

Merriam    Webster’s   Collegiate         Dictionary      280     (11th    ed.    2004).

This is precisely what the district court did here.”).

            We reject Groves’ argument that the district court did

not understand its authority to order a new sentencing hearing.

While the order is silent in this regard, the record makes clear

that Groves repeatedly requested resentencing, noting that this

district    court    had    done    so    in   a    previous     case.      The    order

further    indicates       that    the    district       court    reviewed       Groves’

supplemental     filings      in    which      he    vigorously      argued       for    a

resentencing hearing.             Moreover, given the ease with which the

                                           4
court could excise the consecutive § 924(c) conviction from the

remainder of the sentence, it is apparent the court did not see

the need for a full resentencing.                       But see United States v.

Smith, 115 F.3d 241, 245 n.4 (4th Cir. 1997); Hillary, 106 F.3d

at 1171.

             Last,    Groves     argues       that      a    full   resentencing      was

required in light of intervening developments since his original

sentencing, namely, United States v. Booker, 543 U.S. 220 (2005)

(holding     that    judge-found          sentence       enhancements       mandatorily

imposed under the Guidelines that result in a sentence greater

than that authorized by the jury verdict or facts admitted by

the defendant violate the Sixth Amendment’s guarantee of the

right to trial by jury), Pepper v. United States, 131 S. Ct.
1229 (2011) (holding that a district court at resentencing may

consider       evidence        of         a        defendant’s        post-sentencing

rehabilitation in support of a downward variance), and Alleyne

v. United States, 133 S. Ct. 2151 (2013) (holding that any fact

that increases a statutory mandatory minimum sentence is element

of offense that must be admitted by defendant or found by jury

beyond a reasonable doubt).

             The    record   disclosed            no   non-speculative      grounds    on

which   to   conclude     that      the    district         court   would   have   given

Groves a lower sentence had it been applying a discretionary

Guidelines regime.        See Hadden, 475 F.3d at 670.                  In this case,

                                              5
the district court clearly stated that, regardless of any issue

with the Guidelines range, it was going to sentence Groves to

life    imprisonment.             For      this   reason,     we     reject       Groves’

constitutional          claims   under     Booker     and   Alleyne.        See    United

States v. Shatley, 448 F.3d 264, 267 (4th Cir. 2006) (holding

that    this      court     must        reverse   unless     the     Government      can

demonstrate beyond a reasonable doubt that the court would have

imposed the same sentence in the absence of the constitutional

error).     Last, because we conclude the district court did not

abuse     its    discretion        in     declining    to    hold    a     resentencing

hearing, the district court did not err in failing to consider

post-offense rehabilitation under Pepper.

            Accordingly, we affirm the amended criminal judgment.

We deny Groves' motion to file a pro se supplemental brief.                            We

dispense        with    oral     argument     because       the    facts    and     legal

contentions       are    adequately       presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             6